Case 1:20-cv-01208-WJM-KLM Document 20 Filed 02/02/21 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge William J. Martínez

  Civil Action No. 20-cv-1208-WJM-KLM

  CHERIANN DELEON,

         Plaintiff,
  v.

  HEALTHONE OF DENVER, INC.

       Defendants.
  ______________________________________________________________________

           ORDER ADOPTING JANUARY 7, 2021 RECOMMENDATION OF
   MAGISTRATE JUDGE GRANTING DEFENDANT’S PARTIAL MOTION TO DISMISS
                      PLAINTIFF’S AMENDED COMPLAINT
  ______________________________________________________________________

         This matter is before the Court on the January 7, 2021 Recommendation of United

  States Magistrate Judge Kristen L. Mix (the “Recommendation”) (ECF No. 19) that

  Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 11) be

  granted and Claim Two from Plaintiff’s Amended Employment Discrimination Complaint

  be dismissed without prejudice. The Recommendation is incorporated herein by

  reference. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b).

         The Recommendation advised the parties that specific written objections were due

  within fourteen days after being served with a copy of the Recommendation. (ECF No.

  19 at 8.) Despite this advisement, no objections to the Magistrate Judge’s

  Recommendation have to date been received.

         The Court concludes that the Magistrate Judge’s analysis was thorough and

  sound, and that there is no clear error on the face of the record. See Fed. R. Civ. P.

  72(b) advisory committee’s note (“When no timely objection is filed, the court need only
Case 1:20-cv-01208-WJM-KLM Document 20 Filed 02/02/21 USDC Colorado Page 2 of 2




  satisfy itself that there is no clear error on the face of the record in order to accept the

  recommendation.”); see also Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In

  the absence of timely objection, the district court may review a magistrate’s report under

  any standard it deems appropriate.”).

         In accordance with the foregoing, the Court ORDERS as follows:

  (1)    The Magistrate Judge’s Recommendation (ECF No. 19) is ADOPTED in its

         entirety;

  (2)    Defendant’s Partial Motion to Dismiss Plaintiff’s Amended Complaint (ECF No. 11)

         is GRANTED; and

  (3)    Claim Two of Plaintiff’s Amended Employment Discrimination Complaint (ECF No.

         5) is DISMISSED WITHOUT PREJUDICE.


         Dated this 2nd day of February, 2021.

                                                      BY THE COURT:



                                                      _________________________
                                                      William J. Martínez
                                                      United States District Judge




                                                 2
